      Case 4:12-cr-00600 Document 865 Filed on 05/05/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                             UNITED STATES DISTRICT COURT                                     May 05, 2020
                              SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
                                              §
VS.                                           §       CRIMINAL ACTION NO. H-12-0600-4
                                              §
                                              §
ROBERT FERGUSON                               §

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

         Robert Ferguson pleaded guilty to conspiracy to pay and receive healthcare kickbacks as

part of a Medicare fraud scheme, in violation of 18 U.S.C. § 371. He was sentenced to a prison

term of 39 months, of which he has now served approximately one-third. He seeks compassionate

release now based on the risk his health conditions present for COVID-19 infection. The court

appointed counsel to represent him in pursuing this relief. The government opposes the motion.

         It is unclear that Ferguson has exhausted his remedies within the Bureau of Prisons, as the

First Step Act requires. 18 U.S.C. § 3582(c)(1)(A). Even assuming that he has, the record presents

an insufficient basis for the relief he seeks. First, the medical information he has presented, and

the records and declarations the government has presented, show that his medical conditions are

controlled with medication and do not present a degree of additional risk of vulnerability that

would justify compassionate release based on fear of COVID-19. Second, the records show that

the Satellite Prison Camp at FCC Beaumont, unit GB, where Ferguson is housed, has had no

positive cases of COVID-19, and the FCC Beaumont has taken steps to minimize the risk of such

cases.

         The motion for compassionate release, (Docket Entry No. 853), is denied.

                SIGNED on May 5, 2020, at Houston, Texas.

                                                      ____________________________
                                                              Lee H. Rosenthal
                                                      Chief United States District Judge
